DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Applicant has provided claims 12-14 in duplicate. The second instance of claims 12-14 should be renumbered as 15-17 and canceled. Appropriate action required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the culture drop" in lines 3, 7 and 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the at least one culture drop.”
Claim 2 recites the limitation "the culture drop" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the at least one culture drop.”
Claim 4 recites the limitation "the parameter” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the at least one parameter.”
Claim 4 recites the limitation "the growth” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “[[the]]a growth.”
Claim 4 recites the limitation "the culture drop" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the at least one culture drop.”
Claim 5 recites the limitation "the system” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “[[the]]a system.”
Claim 6 recites the limitation "the culture drop" in lines 4, 8-9 and 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the at least one culture drop.”
Claim 6 recites the limitation "the atmosphere” in line 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “[[the]]an atmosphere.”
Claim 8 recites the limitation "the gases” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “[[the]] gases.”
Claim 9 recites the limitation "the culture drop" in 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the at least one culture drop.”
Claim 9 recites the limitation "the tubes" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim will be considered to recite “the tube[[s]].”
Claims 3, 7 and 10-17 are rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rainey et al. (EP 3103862).
Per claim 1, Rainey et al. teach a method for analysis and cell culture ([0069]) comprising the following steps: - generating a train of ordered drops in a carrier fluid ([0016]), the train of drops comprising at least one culture drop ([0016]), the at least one culture drop comprising a culture medium and at least one cell ([0016]), - circulating the train of drops in a tube, - incubating the train of drops in the tube ([0016, 0129]), - measuring at least one parameter indicative of the content of the at least one culture drop in the tube at different times ([0094-0095]), - recovering the at least one culture drop at one end of the tube ([0016, 0105-0106, 0114]), the steps being carried out in a controlled atmosphere ([0015, 0133]).
 	Per claim 2, further comprising a step for analysis of the measurements done for the at least one culture drop, the recovery of the at least one culture drop or the continuation of the incubation depending on the results of the analysis (([0016, 0105-0106, 0114]).
 	Per claim 4, wherein the at least one parameter is a parameter indicative of the growth of a clone in the culture drop ([0184]).
 	Per claim 5, comprising a step for preparing [[the]]a system in which a gas, the composition of which is controlled, is injected into the tube before the step for generating the train of drops ([0072]).
 	Per claim 6, Rainey et al. teach an analysis and cell culture system ([0069]) comprising: - a tube ([0016]), - a generating module for generating a train of ordered drops in a carrier fluid ([0016]), the train of drops comprising at least one culture drop, the at least one culture drop comprising a culture medium and at least one cell, - a device for circulating the train of drops in the tube ([0016, 0129]), - a device for incubating the train a of drops in the tube ([0016]), - a measuring device, able to measure at least one parameter indicative of the content of the at least one culture drop in the tube at different times ([0094-0095]), - a device for recovering the at least one culture drop at one end of the tube ([0016, 0105-0106, 0114]), - a device for controlling the atmosphere able to control the atmosphere in the analysis and culture system ([0015, 0133]).   	
 	Per claim 7, wherein the device for controlling the atmosphere comprises a chamber with a controlled atmosphere containing the generating module, the circulating device, the tube, the incubating device, the measuring device and the recovery device ([0015, 0133]).
  	Per claim 8, wherein the tube is impermeable to the gases, the device for controlling the atmosphere comprising a chamber with a controlled atmosphere  containing the recovery device, at least part of the tube being arranged outside the chamber with a controlled atmosphere ([0072]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rainey et al. (‘862).
Per claim 3, Rainey et al. do not disclose wherein the controlled atmosphere is an anaerobic atmosphere.
It would have been well within the purview of the skilled artisan to modify the system of Rainey et al. such that it includes the controlled atmosphere being an anaerobic atmosphere in order to, for example, minimize oxidation of the cell culture. 
Per claim 14, Rainey et al. disclose that comprising at least one impermeable valve able to isolate two parts of the tube from one another based on a feedback control loop ([0145]). Rainey et al. do not disclose that the at least one valve is a solenoid valve.
It is submitted that it would have been readily obvious for the skilled artisan to modify the system of Rainey et al. such that it includes the at least one valve being a solenoid valve in order to, for example, automatically control the opening and closing of the valve, a goal of Rainey et al.
Allowable Subject Matter
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While claim 6 is not patentable for the reasons provide above, in the examiner’s opinion, the prior art fails to teach or render obvious the system further comprising elements having the positioning and function as recited in claims 9-13.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
07/14/22